DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 17 June 2019, 23 September 2020, 3 June 2021, and 10 November 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The disclosure is objected to because of the following informalities:
¶34, “The second printed circuit board 32” should be “The second printed circuit board 34”  
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 3: “attachment means configured to hold the heater band clamped” is interpreted as an elastic element as mentioned in ¶42 of the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 7-8, and 10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the profile" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the flexible printed circuit board type" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the substrate" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Applicant should note that the limitation “the substrate” can also be removed since it does not limit the scope of the claim, but rather makes the claim more difficult to understand.
Claim 10 recites the limitations "the electronic image-capture component," "the flexible heater band," "the electrical connection interface," and "the electronic image-capture circuit" in lines 5, 7, 8, 9, and 12 respectively.  There is insufficient antecedent basis for these limitations in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (CN 107690594 A).

Regarding claim 9, Kim teaches a method for assembling an optical device, said method comprising: providing a lens holder including at least one optical lens and comprising a wall forming a cavity extending along the optical axis of the device (see figure 1, lens holder 100 comprising of one or more lenses); providing a rigid printed circuit board comprising an electronic image-capture component (see figure 1, circuit board 400; and ¶56, [a] printed circuit board 400 may be placed in the housing 300, and an image sensor (not shown) having a portion on which an image of an object is formed may be mounted on an upper surface of the printed circuit board); arranging the rigid printed circuit board on the lens holder so as to be able to align, along the optical axis of the device, the electronic image-capture circuit and the optical lens (see figure 1, circuit board 400, housing 300, retainer 200 and lens holder 100); providing a flexible heater band including an electrical connection interface and attachment means (see figure 6, second heater 600); electrically connecting the electrical connection interface to a rigid printed circuit board of the optical device (¶90, [t]he second heater 600 may be electrically connected to the printed circuit board 400 and may be heated by power supplied through the printed circuit board 400 , thereby heating the lens barrel 100 and the lens 10); arranging the heater band around the wall of the lens holder (see figures 7 and 8); and holding the heater band against the wall of the lens holder via the attachment means of the heater band (see figure 8, connecting part 630; and ¶99, [a]s shown in FIG. 8, a part of the second heater 600 (ie, the second heating part 610 and the second connection part 630 ) may be provided between the lens barrel 100 and the holder 200 , and the terminal part 620 may be provided on the lower surface of the lens barrel 100).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (CN 107690594 A) in view of Bingle et al. (U.S. Patent No. 9937876 B2).

Regarding claim 1, Kim teaches an optical device comprising at least one rigid printed circuit board, said at least one rigid printed circuit board including an electronic image-capture circuit (see figure 1, printed circuit board 400); a lens holder comprising at least one optical lens, the lens holder comprising a wall forming a cavity extending along the optical axis of the device from a top end to a bottom end (see figure 1, lens barrel 100); and a flexible heater band arranged in contact with the wall of the lens holder and around the wall of the lens holder, the heater band comprising an electrical connection interface electrically connected to the at least one rigid printed circuit board (see figures 6 and 7; and ¶90, [t]he second heater 600 may be electrically connected to the printed circuit board 400 and may be heated by power supplied through the printed circuit board 400 , thereby heating the lens barrel 100 and the lens 10. In an embodiment, the second heater 600 is used to heat the lens barrel 100 and the lens 10 coupled to the lens barrel 100 to prevent frost from adhering to exposed portions of the lens 10). However, Kim fails to explicitly teach the lens holder lens holder comprising a wall forming a cavity extending along the optical axis of the device from a top end to a bottom end, the bottom end being mounted on the at least one rigid printed circuit board so as to align, along the optical axis of the device, the electronic image-capture circuit and the optical lens.
As best shown in FIGS. 7 and 9-12, camera housing portion 12 includes a generally cylindrical portion 12a extending outwardly from a base portion 12b. Camera portion 12 comprises a molded plastic component and may include a pair of heater terminals or elements 30a, 30b insert molded within and/or along the walls of cylindrical portion 12a, as discussed below. Cylindrical portion 12a receives a lens or optic system 24 therein, which functions to focus the image onto camera or sensor 18, which is positioned at a circuit board 26 mounted within the base portion 12b of camera housing portion 12).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim to incorporate the teachings of Bingle to further include the lens holder directly attached to the rigid circuit board because doing so would greatly reduce the size of the device, allowing it to be integrated into other devices more easily. 

Regarding claim 2, Kim as modified by Bingle teaches the optical device according to claim 1 characterized in that the electrical connection interface (Kim, electrode 640) is electrically connected to the at least one rigid printed circuit board (Kim, rigid circuit board 400) including the electronic image-capture circuit (Kim, ¶90, [t]he second heater 600 may be electrically connected to the printed circuit board 400 and may be heated by power supplied through the printed circuit board 400 , thereby heating the lens barrel 100 and the lens 10). 

Regarding claim 5, Kim as modified by Bingle teaches the optical device according to claim 1, wherein the heater band (Kim, second heater 600) comprises electrical conductors (Kim, [s]pecifically, the second electrode 640 may two second wires 641 separated from each other and provided to the second terminal 620 and the second connection part 630, and the two second wires 641 may be electrically connected to the second heating sheet 611).

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (CN 107690594 A) in view of Bingle et al. (U.S. Patent No. 9937876 B2) as applied to claim 1 above, and further in view of Jur et al. (USPGPub 20160358849 A1). Note: claim 3 is being interpreted under 112(f) as mentioned above. 

Regarding claim 3, Kim as modified by Bingle teaches the optical device according to claim 1, wherein two longitudinal ends of the heater band comprise attachment means configured to hold the heater band clamped against the wall of the lens holder (Kim, see figure 8, connecting portion 630), however, the combination fails to explicitly teach that the connector is an elastic element as mentioned in ¶42 of the specification. 
	However, Jur teaches that the connector is an elastic element as mentioned in ¶42 of the specification (¶54, “electrical component” refers to any basic discrete device or physical entity in an electronic system, and includes without limitation to…heating element… When coupled to or otherwise integrated with the flexible interconnects provided herein, the electrical component(s) can have any number of connection points to the flexible interconnect as practically implementable, which will be appreciated by those of ordinary skill in the art. It will also be immediately appreciated that the electrical component(s) can have one or more connection points to one or more than one (multiple) flexible interconnect(s)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kim and Bingle to incorporate the [t]hese flexible devices are designed to bend and flex to form on curvilinear surfaces (Jur, ¶56). 

Regarding claim 4, Kim as modified by Bingle and Jur teaches the optical device according to claim 3, wherein the attachment means comprise an elastic portion so as to fit to the profile of the wall (31) of the lens holder (14) (Jur, ¶54, “electrical component” refers to any basic discrete device or physical entity in an electronic system, and includes without limitation to…heating element… When coupled to or otherwise integrated with the flexible interconnects provided herein, the electrical component(s) can have any number of connection points to the flexible interconnect as practically implementable, which will be appreciated by those of ordinary skill in the art. It will also be immediately appreciated that the electrical component(s) can have one or more connection points to one or more than one (multiple) flexible interconnect(s)).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (CN 107690594 A) in view of Bingle et al. (U.S. Patent No. 9937876 B2) as applied to claim 1 above, and further in view of Xie (CN 106973202 A).

Regarding claim 6, Kim as modified by Bingle teaches a flexible heater band (Kim, see figures 7 and 8). However, the combination fails to explicitly teach the optical device according to claim 1, wherein the heater band is formed by a flexible-type printed circuit board.
	However, Xie teaches wherein the heater band is formed by a flexible-type printed circuit board (¶38, As shown in FIG. 3 , on some camera terminals, a protective cover 8 is also provided in front of the voice coil motor and the lens. At this time, frost and mist will not only accumulate on the lens, but also on the protective cover Therefore, a heating FPC 9 (i.e. flexible  can be arranged between the protective cover 8 and the voice coil motor, and the heating FPC 9 is connected to the driving module). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kim and Bingle to incorporate the teachings of Xie to further include a flexible printed circuit board because they are known for fitting onto uneven surfaces and also for fitting into tight spaces, both of which make using a rigid circuit board impossible. 

Regarding claim 7, Kim as modified by Bingle teaches an electrical connection between the heating element and the circuit board (Kim, see figure 7 and 8). However, the combination fails to explicitly teach wherein the electrical connection interface is a connection of the flexible printed circuit board type, in substrate continuity with the heater band.
	However, Xie teaches wherein the electrical connection interface is a connection of the flexible printed circuit board type, in substrate continuity with the heater band (¶38, As shown in FIG. 3 , on some camera terminals, a protective cover 8 is also provided in front of the voice coil motor and the lens. At this time, frost and mist will not only accumulate on the lens, but also on the protective cover Therefore, a heating FPC 9 (i.e. flexible printed circuit board)can be arranged between the protective cover 8 and the voice coil motor, and the heating FPC 9 is connected to the driving module. When defrosting is performed, the driving module also supplies the heating The FPC 9 is supplied with a second heating current to defrost the protective cover 8).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kim and Bingle to incorporate the teachings of Xie to further include a flexible printed circuit board because they are known for fitting onto uneven surfaces and also for fitting into tight spaces, both of which make using a rigid circuit board impossible.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over  Kim et al. (CN 107690594 A) in view of Bingle et al. (U.S. Patent No. 9937876 B2) as applied to claims 1-2 and 5 above, and further in view of Cha et al. (KR 20080105396 A).

Regarding claim 8, Kim as modified by Bingle teaches an electrical connection interface (Kim, see figure 1, connectors 410). However, the combination fails to explicitly teach wherein the electrical connection interface comprises a thinned portion of the substrate of the rigid printed circuit board. 
However, Cha teaches wherein the electrical connection interface comprises a thinned portion of the substrate of the rigid printed circuit board (see figure 4, recessed portion 181 of circuit board 180 using to connect the circuit board to toke 148 and lens barrel 150 using connection portion 131a and connection element 190).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kim and Bingle to incorporate the teachings of Cha to further include a thinned portion of the substrate on which to place the connecting elements, because it would allow the manufacturer to keep the size of the package small which in turn allows for easier integration of the device into other devices. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (CN 107690594 A) in view of Xie (CN 106973202 A).

Regarding claim 10, Kim teaches a method for assembling an optical device, said method comprising: providing a lens holder including at least one optical lens and comprising a wall forming a cavity extending along the optical axis of the device (see figure 1, lens holder 100 comprising of one or more lenses); providing a single printed circuit board comprising a rigid [a]s shown in FIG. 8, a part of the second heater 600 (ie, the second heating part 610 and the second connection part 630 ) may be provided between the lens barrel 100 and the holder 200 , and the terminal part 620 may be provided on the lower surface of the lens barrel 100). However, Kim fails to explicitly teach a flexible printed circuit board including the flexible heater band arranged around the wall of the lens holder, and an extension forming the electrical connection interface, said flexible printed circuit board being in substrate continuity of the rigid main portion.
	However, Xie teaches a flexible printed circuit board (FPC 9) including the flexible heater band arranged around the wall of the lens holder (Yoke 7), and an extension forming the electrical connection interface, said flexible printed circuit board being in substrate continuity of the rigid main portion (¶38, As shown in FIG. 3 , on some camera terminals, a protective cover 8 is also provided in front of the voice coil motor and the lens. At this time, frost and mist will not only accumulate on the lens, but also on the protective cover Therefore, a heating FPC 9 (i.e. flexible printed circuit board)can be arranged between the protective cover 8 and the voice coil motor, and the heating FPC 9 is connected to the driving module. When defrosting is performed, the driving module also supplies the heating The FPC 9 is supplied with a second heating current to defrost the protective cover 8).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim to incorporate the teachings of Xie to further include 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN R GARBER whose telephone number is (571)272-4663. The examiner can normally be reached M-F 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Y Epps can be reached on (571)272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN R GARBER/Examiner, Art Unit 2878 



/GEORGIA Y EPPS/Supervisory Patent Examiner, Art Unit 2878